COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Rosevelt Lee Gill v. The State of Texas

Appellate case number:    01-14-00509-CR

Trial court case number: 1382563

Trial court:              351st District Court of Harris County

        On September 5, 2014, appellant filed a request for extension of time to file appellant’s
brief. The request is GRANTED. Appellant’s brief is due 30 days from the date of this order.

Judge’s signature: ____/x/ Harvey Brown
                   X Acting individually     Acting for the Court


Date: September 11, 2014